DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000-195482 A Higuchi. 
. 

    PNG
    media_image1.png
    315
    862
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-195482 A Higuchi in view of JP 2015-220103 A hereinafter Horikawa. 

With regards to the longest side of the all-solid-state power storage element, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Therefore, it would have been obvious to one of ordinary skill in the art to form such large-area sheet shaped solid state battery having increased capacity and reliability before the effective filing date of the claimed invention (paragraph 15). 
Regarding Claims 5 and 6, the combination teaches that the plurality of the unit cells differ in capacity and area from each other (paragraph 28 of Horikawa). 
Regarding Claims 7 and 10, the combination teaches that the plurality of unit battery cells are arranged in a matrix in a first direction and a second direction that is different from the first direction (paragraph 26 and see figure 1 of Horikawa). 
Regarding Claims 8 and 9, the combination teaches a fixing member [5] that fixes the adjacent unit cells to each other and the fixing member is made of a non-conductive adhesive material or a cured product of a non-conductive adhesive material (paragraphs 25-26 of Higuchi). 
Regarding Claim 11, the combination teaches that the first external electrode is on a first side surface of the power storage device and the second external electrode on a second side surface of the power storage device (see figures 1-2 above). 

However, Horikawa teaches a power storage device [50] comprising a plurality of batteries [10] that are electrically connected in series and parallel (paragraphs 24, 28). Therefore, it would have been obvious to one of ordinary skill in the art to electrically connect the batteries in series and parallel before the effective filing date of the claimed invention because Horikawa discloses that such configuration can increase the power output of the device (paragraphs 26, 28). 
Regarding Claim 13, the combination teaches that the conductive member comprises a metal (paragraph 21 of Higuchi). 
Regarding Claim 17, the combination teaches that the battery is enclosed in an exterior housing (paragraph 35 of Horikawa). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.